Name: Commission Regulation (EEC) No 2409/81 of 7 August 1981 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 241 /24 Official Journal of the European Communities 25 . 8 . 81 COMMISSION REGULATION (EEC) No 2409 / 81 of 7 August 1981 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by the Act of Accession of Greece ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC ) No 1766 / 77 of 25 July 1977 laying down general rules for the supply of skimmed-milk powder to certain developing countries and international organizations under the 1977 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC ) No 827 / 78 of 25 April 1978 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1978 food-aid programme ( 4 ), and in particular Article 6 thereof, for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ( 7 ), and in particular Article 6 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 8 ), as last amended by Regulation (EEC ) No 3474 / 80 ( ?); whereas the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC ) No 937 / 79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1310 / 80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme ( 6 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC ) No 1399 / 81 of 19 May 1981 laying down general rules In accordance with the provisions of Regulation (EEC ) No 303 / 77 , the intervention agencies as specified in Annex I shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities . H OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 3 ) OJ No L 192 , 30 . 7 . 1977 , p . 1 . ( 4 ) OJ No L 115 , 27 . 4 . 1978 , p . 1 . ( 5 ) OJ No L 119 , 15 . 5 . 1979 , p . 1 . ( 6 ) OJ No L 134 , 31 . 5 . 1980 , p . 10 . ( 7 ) OJ No L 141 , 27 . 5 . 1981 , p . 1 . ( 8 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( ») OJ No L 363 , 31 . 12 . 1980 , p . 50 . 25 . 8 . 81 Official Journal of the European Communities No L 241 /25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 August 1981 . For the Commission Poul DALSAGER Member of the Commission No L 241 /26 Official Journal of the European Communities 25 . 8 . 81 ANNEX I 1 1 ) Consignment A B C D E 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1766 / 77 ( 1977 programme) (EEC ) No 827 / 78 ( 1978 programme) (EEC) No 937 / 79 ( 1979 programme) ( EEC ) No 1029 / 81 ( b ) affectation 2 . Beneficiary World Food Programme 3 . Country of destination 4 . Total quantity of the con ­ signment 115 tonnes 39 tonnes 257 tonnes 231 tonnes See Annex II 270 tonnes GermanBelgian French Dutch Irish5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging Bought on the Community market See note ( s ) See Annex II 9 . Delivery period 10 . Stage and place of delivery Delivery as soon as possible and at the latest 15 September 1981 Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for Mutual agreement submission of tenders 25 . 8 . 81 Official Journal of the European Communities No L 241 /27 Consignment F G H I K 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1766 / 77 ( 1977 programme) (EEC ) No 827 / 78 ( 1978 programme) (b ) affectation (EEC ) No 937 / 79 ( 1979 programme) (EEC ) No 1029 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 435 tonnes 450 tonnes 450 tonnes 2 000 tonnes ( 6 ) 339 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and /or , packaging ( 3 ) Markings on the packaging See note ( 5 ) See Annex II 9 . Delivery period Delivery in October 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 No L 241 /28 Official Journal of the European Communities 25 . 8 . 81 Consignment L M 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1766 / 77 ( 1977 programme) (EEC) No 827 / 78 ( 1978 programme) ( b ) affectation (EEC ) No 937 / 79 ( 1979 programme) (EEC ) No 1029 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 5 tonnes 2 500 tonnes ( 7 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks (entry into intervention stock after 1 November 1980 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 15 September 1981 Delivery in October 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 7 September 1981 25 . 8 . 81 Official Journal of the European Communities No L 241 /29 Consignment N O P 1 . Application of Council Regu ­ lations : ' ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination j Kenya j Syria 4 . Total quantity of the ' con ­ signment 2 000 tonnes ( 7 ) 600 tonnes 600 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks (entry into intervention stock after 1 November 1980 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to the Republic of Kenya' 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la RÃ ©publique arabe syrienne' 9 . Delivery period Delivery in October 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) See note ( 8 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 No L 241 /30 Official Journal of the European Communities 25 . 8 . 81 Consignment Q R 1 . Application of Council Regu ­ lations: ( a ) legal basis ( b ) affectation (EEC) No 1399 / 81 ( 1981 programme ) (EEC) No 1400 / 81 Malta 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment 200 tonnes 200 tonnes German5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks (entry into intervention stock after 1 October 1980 ) ( entry into intervention stock after 1 December 1980 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to the Republic of Malta ' 'Skimmed-milk powder / Gift of the European Economic Community to the Republic of Malta / For free distri ­ bution' 9 . Delivery period Delivery as soon as possible and at the latest 15 September 1981 Delivery in November 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for Mutual agreement Tender 12 noon on 7 September 1981 submission of tenders 25 . 8 . 81 Official Journal of the European Communities No L 241 /31 Consignment S T 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) (EEC ) No 1311 / 80( b ) affectation 2 . Beneficiary Togo 3 . Country of destination 4 . Total quantity of the con ­ signment 100 tonnes 100 tonnes German5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks (entry into intervention stock after 1 October 1980 ) ( entry into intervention stock after 1 December 1980 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au Togo Delivery as soon as possible and at the latest 15 September 1981 Delivery in November 19819 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representativeof the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for Mutual agreement Tender 12 noon on 7 September 1981 submission of tenders No L 241 /32 Official Journal of the European Communities 25 . 8 . 81 Consignment U V 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination J Mali j Morocco 4 . Total quantity of the con ­ signment 300 tonnes 1 500 tonnes ( 6 ) 5 . Intervention agency responsible for delivery German Will result from application of the pro ­ cedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks (entry into inter ­ vention stock after 1 December 1980 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique du Mali ' 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au royaume du Maroc / Ã distribuer gratuitement' 9 . Delivery period Loading in November 1981 Delivery in October 1981 10 . Stage and place of delivery Delivered to Bamako (warehouse of Union laitiÃ ¨re ) Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) Union laitiÃ ¨re de Bamako , route de Sotuba , boÃ ®te postale 20 , Bamako 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 25 . 8 . 81 Official Journal of the European Communities No L 241 /33 Consignment X Y Z 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC ) No 1311 / 80 2 . 3 . Beneficiary , Country of destination 1 India k 4 . Total quantity of the con ­ signment 3 500 tonnes ( 6 ) 2 000 tonnes ( 6 ) 1 000 tonnes ( 6 ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / followed by : Bombay' I Calcutta' I Madras' 9 . Delivery period Delivery in October 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 9 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 No L 241 /34 25 . 8 . 81Official Journal of the European Communities Consignment AA AB AC 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (EEC) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC) No 1400 / 81 (EEC ) No 1311 / 80 2 . Beneficiary j India 3 . Country of destination J 4 . Total quantity of the con ­ signment 4 500 tonnes ( 6 ) 1 500 tonnes ( 6 ) 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / followed by : Bombay' Calcutta' Madras' 9 . Delivery period Delivery in November 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 9 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 25 . 8 . 81 Official Journal of the European Communities No L 241 /35 Consignment AD AE 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination j Mozambique 4 . Total quantity of the con ­ signment 600 tonnes 150 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks (entry into interven ­ tion stock after 1 November 1980 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Leite desnatado em pÃ ³ no enriquecida / AcÃ §Ã £o de ajuda alimentar da Comunidade econÃ ³mica europeia Ã favor de MoÃ §am ­ bique' 'Leite desnatado em pÃ ³ enriquecida com vitaminas A e D / AcÃ §Ã £o de ajuda alimentar da Comunidade econÃ ³mica europeia Ã favor de MoÃ §ambique' 9 . Delivery period Loading in October 1981 Loading as soon as possible and at the latest 15 September 1981 10 . Stage and place of delivery Port of unloading Maputo ( deposited on the quay or on lighters ) Port of unloading Nacala (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Enacomo , PO Box 698 , Maputo (telex 6350 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981  No L 241 /36 Official Journal of the European Communities 25 . 8 . 81 Consignment AF AG 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . 3 . BenÃ ©ficiary Country of destination j Grenada UNRWA Jordan 4 . Total quantity of the con ­ signment 100 tonnes 150 tonnes 5 . Intervention agency responsible for delivery Belgian Will result from application of the proce ­ dure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( s ) 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community to Grenada / For free distribution' 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Delivery as soon as possible and at the latest 15 September 1981 Loading in November 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country Port of unloading Aqaba ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Field Supply and Transport Officer (Jordan), PO Box 484 , UNRWA, Amman , Jordan 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 7 September 1981 25 . 8 . 81 Official Journal of the European Communities No L 241 /37 Consignment AH AI 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC ) No 1311 / 80 (general reserve ) 2 . Beneficiary UNHCR 3 . Country of destination Afghanistan refugees 4 . Total quantity of the con ­ signment 1 500 tonnes ( 6 ) 1 500 tonnes ( 6 ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) See note ( s ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / UNHCR assistance to Afghan refugees in Pakistan / For free distribu ­ tion' 9 . Delivery period Loading in October 1981 Loading in November 1981 10 . Stage and place of delivery Port of unloading Karachi ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) UNHCR, PO Box 1051 , Islamabad ( tel . 284 61 70 ; telex UN IBA 886 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 No L 241 /38 Official Journal of the European Communities 25 . 8 . 81 Consignment AK AL 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme ) ( b ) affectation (EEC ) N · * 1 652 / 81 2. Beneficiary Catholic Relief Services 3 . Country of destination Salvador 4 . Total quantity of the con ­ signment 250 tonnes 250 tonnes 5 . Intervention agency responsible for delivery Danish United Kingdom 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Danish market Bought on the Northern Ireland market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en El Salvador / Cathwell / Acajutla / followed by : 70100' 70101 ' 9 . Delivery period Delivery as soon as possible and at the latest 15 September 1981 Delivery in September 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 24 45 94 / 24 17 44 ) ( n ) (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 25 . 8 . 81 Official Journal of the European Communities No L 241 /39 Consignment AM AN 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 937 / 79 ( 1979 programme) (b ) affectation (EEC ) No 938 / 79 (general reserve ) 2 . Beneficiary UNICEF 3 . Country of destination Ethiopia 4 . Total quantity of the con ­ signment 150 tonnes 150 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / UNICEF action / For free distribution in Ethiopia / Assab' 9 . Delivery period Loading as soon as possible and at the latest 15 September 1981 10 . Stage and place of delivery Port of unloading Assab (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) UNICEF, PO Box 1169 , Addis Ababa , Ethiopia ( 13 ) ( 21 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 241 /40 Official Journal of the European Communities 25 . 8 . 81 Consignment AO 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme) (b ) affectation (EEC ) No 1311 / 80 2 . Beneficiary UNHCR 3 . Country of destination Zaire 4 . Total quantity of the con ­ signment 100 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( s ) 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distribution / UNHCR programme for Ugandian refugees in Haut-ZaÃ ¯re' 9 . Delivery period Loading as soon as possible and at the latest 15 September 1981 10 . Stage and place of delivery Delivered to Bunia via Mombasa , Kampala , Kasese and Beni 11 . Representative of the beneficiary responsible for reception ( 4 ) UNHCR, boÃ ®te postale 7248 , Kinshasa, AIDR Bunia 'pour UNHCR' ( 14 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  25 . 8 . 81 Official Journal of the European Communities No L 241 /41 Consignment AP AQ AR 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC ) No 1311 / 80 2 . Beneficiary NGO (Dutch Caritas ) NGO (BEDH) 3 . Country of destination Dominican Republic ( 12 ) Zaire 15 )( 29 ) 4 . Total quantity of the con ­ signment 250 tonnes 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery Dutch Belgian Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( s ) 8 . Markings on the packaging 'Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ²mica europea / Destinado a la dis ­ tribuciÃ ³n gratuita en repÃ ºblica Dominicana /Caritas' 'Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re / CoopÃ ©ration BEDH-BOPR / Kinshasa / ZaÃ ¯re / Don non commercialisable / 61101 / Matadi' 9 . Delivery period Delivery as soon as possible and at the latest 15 September 1981 Delivery in October 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34 278 CEMEC NL ; tel . 24 45 94 / 24 17 44 ) ( n ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 No L 241 /42 Official Journal of the European Communities 25 . 8 . 81 Consignment AS AT 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC ) No 1311 / 80 2 . Beneficiary NGO (Catholic Relief Services ) NGO (Dutch Interchurch Aid ) 3 . Country of destination Honduras Nicaragua 4 . Total quantity of the con ­ signment 100 tonnes 160 tonnes 5 . Intervention agency responsible for delivery Irish 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Irish market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en Honduras / Cathwell / Puerto Cortes / 6158 ' 'Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en Nicaragua / DIA / 61800 / Puerto Corinto' 9 . Delivery period Delivery as soon as possible and at the latest 15 September 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34 278 CEMEC NL ; tel . 24 45 94 / 24 17 44 ) ( ») ( 12 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 25 . 8 . 81 Official Journal of the European Communities No L 241 /43 Consignment AU AV AX 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (EEC ) No 1400 / 81 Licross (b ) affectation 2 . Beneficiary Jibuti Mauritania Egypt3 . Country of destination 4 . Total quantity of the con ­ signment 50 tonnes 50 tonnes 50 tonnes French5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging Bought on the Community market See note ( 5 ) A red crescent 10 cm high with the points towards the left and the following text in lettering at least 1 cm high : 'Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la 'Skimmed-milk powder , en ­ CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des riched with vitamins A and D / sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite / Gift of the European Econo ­ followed by : mie Community / Action of Djibouti ' Nouakchott the League of Red Cross Socie ­ ties / For free distribution in Egypt / Alexandria' Loading as soon as possible and at the latest 15 September 19819 . Delivery period 10 . Stage and place of delivery Port of unloading Jibuti (deposited on the quay or on lighters ) Port of unloading Nouakchott ( deposited on the quay or on lighters ) Port of unloading Alexandria (deposited on the quay or on lighters ) Egyptian Red Crescent So ­ ciety , 29 El Galaa Street , Cairo ( ,6 ) ( 19 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) SociÃ ©tÃ © du Croissant-Rouge , de Djibouti , boÃ ®te postale 8 , Djibouti ( tel . 35 19 81 ) SociÃ ©tÃ © du Croissant-Rouge Mauritanien , avenue Gamal Abdel Nasser , boÃ ®te postale 344 , Nouakchott ( 16 ) ( 18 )( ÃÃ ² )( 17 ) Mutual agreement12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders No L 241 /44 Official Journal of the European Communities 25 . 8 . 81 Consignment AY AZ 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (EEC ) No 1400 / 81( b ) affectation 2 . Beneficiary Licross Uganda 100 tonnes 3 . Country of destination 4 . Total quantity of the con ­ signment Sri Lanka 100 tonnes GermanBelgian Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging See note ( s ) A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies /. For free distribution in Uganda / Kampala' ,Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Sri Lanka / Colombo' Loading as soon as possible and at the latest 15 September 19819 . Delivery period 10 . Stage and place of delivery Delivered to Kampala via Mombasa Port of unloading Colombo (deposited on the quay or on lighters ) The Sri Lanka Red Cross Society , 106 , Dharmapala , Mawatha , Colombo 7 , Sri Lanka ( 16 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) The Uganda Red Cross Society , National Headquarters , PO Box 494 , Stencera , Nabunya Road , Rubaga , Kam ­ pala ( 16 )( 20 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 25 . 8 . 81 Official Journal of the European Communities No L 241 /45 BA BBConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (EEC) No 1400 / 81( b ) affectation 2 . Beneficiary Licross Ethiopia Senegal3 . Country of destination 4 . Total quantity of the con ­ signment 100 tonnes 50 tonnes French Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging See note ( s ) A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Ethiopia / Assab' 'Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la Communau ­ tÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite / Dakar' Loading as soon as possible and at the latest 15 September 19819 . Delivery period 10 . Stage and place of delivery Port of unloading Dakar ( deposited on the quay or on lighters ) Port of unloading Assab ( deposited on the quay or on lighters ) Ethiopian Red Cross Society , Ras Desta Damtew Avenue , PO Box 195 , Addis Ababa , Ethiopia ( 16 ) ( 21 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Croix rouge sÃ ©nÃ ©galaise , boulevard F.D. Roosevelt , boÃ ®te postale 299 , Dakar , SÃ ©nÃ ©gal ( 16 ) ( 22 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 241 /46 Official Journal of the European Communities 25 . 8 . 81 BC BDConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (EEC ) No 1400 / 81( b ) affectation 2 . Beneficiary Licross 3 . Country of destination 4 . Total quantity of the con ­ signment India 100 tonnes Bangladesh 100 tonnes Will result from application of the procedure referred to in point 12 Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging See note ( s ) A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in India / Bombay' 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Bangladesh / Chitta ­ gong' Loading in October 19819 . Delivery period 10 . Stage and place of delivery Port of unloading Bombay (deposited on the quay or on lighters ) India Red Cross Society , Red Cross Building , 1 , Red Cross Road , New Delhi 110 001 , India ( 16 ) Port of unloading Chittagong ( deposited on the quay or on lighters ) Bangladesh Red Cross Society , National Headquarters , 684 / 686 , Bara Magh Bazar , PO Box 579 , Dacca 17 , Bangla ­ desh ( 16 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for 12 noon on 7 September 1981 submission of tenders 25 . 8 . 81 Official Journal of the European Communities No L 241 /47 BE BFConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (EEC ) No 1400 / 81( b ) affectation 2 . Beneficiary Licross Chili 100 tonnes 3 . Country of destination 4. Total quantity of the con ­ signment Mauritius 50 tonnes Will result from application of the procedure referred to in point 12 Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) .7 . Special characteristics and/ or packaging ( 3 ) 8 . Markings on the packaging See note ( 5 ) A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Mauritius / Port Louis' 'Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita / AcciÃ ³n de la Lega de las sociedades de la Cruz Roja / ValparaÃ ­so' Loading in October 19819 . Delivery period 10 . Stage and place of delivery Port of unloading Valparaiso ( deposited on the quay or on lighters ) Port of unloading Port Louis (deposited on the quay or on lighters ) Mauritius Red Cross Society , St Therese Street , Curepipe , Mauritius ( 16 ) ( 23 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Cruz Roja chilena , Correo 21 , Casilla 246 V , Santiago de Chile , Chili ( tel . 77 14 48 ) ( 16 ) Tender12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for 12 noon on 7 September 1981 submission of tenders No L 241 / 48 Official Journal of the European Communities 25 . 8 . 81 Consignment BG 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme ) (b ) affectation (EEC) No 1400 / 81 2 . Beneficiary Licross 3 . Country of destination Haiti 4 . Total quantity of the con ­ signment 100 tonnes 5 . Intervention agency responsible for delivery Dutch 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite / Port-au-Prince' 9 . Delivery period Loading as soon as possible and at the latest 15 September 1981 10 . Stage and place of delivery Port of unloading Port au Prince ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) SociÃ ©tÃ © nationale de la Croix-Rouge haÃ ¯tienne , place des Nations unies , boÃ ®te postale 1337 , Port-au-Prince , HaÃ ¯ti ( 16 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  25 . 8 . 81 Official Journal of the European Communities No L 241 /49 Consignment BH BÃ ­ 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC ) No 1311 / 80 2 . Beneficiary ICRC 3 . Country of destination Ethiopia 4 . Total quantity of the con ­ signment 125 tonnes 125 tonnes 5 . Intervention agency responsible for delivery Bel ¡ ;ian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( s ) 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'ERY-76 / Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution' 9 . Delivery period Loading as soon as possible and at the latest 15 September 1981 10 . Stage and place of delivery Port of unloading Port Sudan ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) See note ( 24 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 241 /50 Official Journal of the European Communities 25 . 8 . 81 Consignment BK BL 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) (b ) affectation (EEC) No 1311 / 80 2 . Beneficiary ICRC 3 . Country of destination Cisjordan Gaza , Sinai' 4 . Total quantity of the con ­ signment 80 tonnes 80 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging A red cross 10 x 10 cm and in letters at least 1 cm high , the following markings : 'ISR-10 / W-B / 'ISR-10 / G-S / followed by : Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution' 9 . Delivery period Loading as soon as possible and at the latest 15 September 1981 10 . Stage and place of delivery Port of unloading Ashdod (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) ICRC Delegation , Asia House , 4 , Weizmann Street , Tel Aviv , Israel ( 10 ) ( 2S ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 25 . 8 . 81 Official Journal of the European Communities No L 241 /51 BM BNConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme) (EEC ) No 1311 / 80( b ) affectation 2 . Beneficiary ICRC Ethiopia Nicaragua3 . Country of destination 4 . Total quantity of the con ­ signment 50 tonnes 60 tonnes French Irish Bought on the Community market Bought on the Irish market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on thÃ © packaging See note ( 5 A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : Ã Ã ¤Ã -26 / Skimmed-milk powder , en ­ riched with vitamins A and D / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution / Assab' 'NIC-81 / Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comu ­ nidad , econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita / AcciÃ ³n del ComitÃ © internacional de la Cruz Roja / Corinto' Loading as soon as possible and at the latest 15 September 19819 . Delivery period 10 . Stage and place of delivery Port of unloading Corinto (deposited on the quay or on lighters ) Port of unloading Assab ( deposited on the quay or on lighters ) Delegation of the International Com ­ mittee of the Red Cross , c / o Ethiopian Red Cross Society , Ras Desta Damtew Avenue , Addis Ababa , Ethiopia ( 21 ) ( 2 6 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) DÃ ©lÃ ©gation du ComitÃ © international de la Croix Rouge , c / o Cruz Roja nicaraguense , Apartado 3279 , Managua 12 27 Mutual agreement12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders No L 241 /52 Official Journal of the European Communities 25 . 8 . 81 Consignment Ã O BP BQ BR 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme) (b ) affectation (EEC ) No 1311 / 80 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 250 tonnes 250 tonnes 250 tonnes 250 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in- point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and / or packaging ( 3 ) Markings on the packaging See note ( 5 ) See Annex II 9 . Delivery period Delivery in October 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34 278 CEMEC NL ; tel . 24 45 94 / 24 17 44 ) ( n ) ( 28 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 25 . 8 . 81 Official Journal of the European Communities No L 241 /53 Consignment BS BT BU 1 . Application of Council Regu ­ lations : ' ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination i Egypt 4 . Total quantity of the con ­ signment 2 000 tonnes ( 6 ) 2 000 tonnes ( 6 ) 2 000 tonnes ( Ã © ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) See note ( 29 ) , 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Egypt' 9 . Delivery period Delivery in October 1981 Delivery in November 1981 Delivery in December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 No L 241 /54 Official Journal of the European Communities 25 . 8 . 81 Notes 0 ) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities . ( 3 ) Other than those set out in the Annex to Regulation (EEC ) No 625 / 78 ( see Article 6 ( 2 ) of Regulation (EEC ) No 303 / 77 ). ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' ( see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 ). ( 5 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 IU per 100 grams . The vitamin D content of the skimmed-milk powder must be at least 500 IU per 100 grains . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . ( 6 ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a part quantity of 500 tonnes or to a multiple of 500 tonnes ( see Article 14 ( 2 ) of Regulation (EEC ) No 303 / 77 ). ( 7 ) Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published together with this Regulation in the 'C' series of the Official Journal of the European Communities . ( 8 ) The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities PO BOX 45119 , Nairobi , Kenya ( telex DELEGFED 22302 : tel . 333592 ). ( 9 ) Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 10 ) The product shall be delivered by the tenderer in containers 20 feet long. ( n ) The successful tenderer shall send to : MM. M. H. Schutz BV , Insurance Brokers , Blaak 16 , NL-3011 TA Rotterdam , on delivery , a copy of the commercial invoice in respect of each part quantity . ( 12 ) The successful tenderer shall send to the beneficiaries' agent , on delivery , a certificate of origin made out in Spanish . The successful tenderer shall send to the beneficiaries' agent , on delivery , a health certificate made out in Spanish . ( 13 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : 1 . Consignee ; 2 . Mr Shields , Unicef, palais des Nations , CH-1211 Geneve 10 ( telex 27900 UCF CH).' The successful tenderer should send two copies of the dispatch documents to : Mr Shields , Unicef, palais des Nations , CH-1211 Geneve 10 . ( 14 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : 1 . Consignee ; 2 . Mr Von Arnim , UNHCR, palais des Nations , CH-1211 GenÃ ©ve 10 , ( telex 27492 HCR CH).' 25 . 8 . 81 Official Journal of the European Communities No L 241 /55 The successful tenderer should send two copies of the dispatch documents to : M. Von Arnim , UNHCR, palais des Nations , CH-1211 Geneve 10 . The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes , boite postale 2000 , Kinshasa , ZaÃ ¯re . ( 15 ) The successful tenderer shall send to the beneficiaries' agents , on delivery , a health certificate made out in the language indicated by the beneficiaries . ( 16 ) The bill of lading must contain the following information : NOTIFY-ADDRESS : 1 . Consignee ; 2 . Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , boite postale 276 , CH-1211 Geneve 19 ( telex 22555 CH).' The successful tenderer should send two copies of the dispatch documents to : Mr Burtin , Ligue des sociÃ ©tÃ ©s de ra Croix-Rouge , boite postale 276 , CH-1211 GenÃ ©ve 19 . ( 17 ) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes , boite postale 2477 , Djibouti . ( 18 ) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes , boite postale 213 , Nouakchott . ( 19 ) The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , 4 , Gezira Street ( 8th floor ), Cairo , Zamalek . ( 20 ) The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO Box 5244 , Kampala . ( 21 ) The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO Box 5570 , Addis Ababa . ( 22 ) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes , boite postale 3345 , Dakar . ( 23 ) The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO Box 144 , Port Louis , Mauritius . ( 24 ) The names and addresses of the beneficiaries will be communicated as soon as possible to the intervention organism by : ComitÃ © international de la Croix-Rouge , Division des secours , 17 avenue de la Paix , CH-1211 Geneve ( telex 22269 CICR CH; tel . 34 60 01 ). ( 2S ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS: 1 . Consignee ; 2 . General Superintendance Co . Ltd , PO Box 11202 , Tel Aviv , Israel .' No L 241 /56 Official Journal of the European Communities 25 . 8 . 81 ( 26 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : 1 . Consignee ; 2 . ICRC Delegation , PO Box 5701 , Addis Ababa , Ethiopia.' ( 27 ) The successful tenderer shall send to the beneficiaries' agent , on delivery , a copy of the commercial invoice made out in Spanish . ( 28 ) The successful tenderer shall send to the beneficiaries' agents , on delivery , a health certificate in respect of each part quantity made out in the language indicated by the beneficiaries . The successful tenderer must deliver the part quantities transiting to Mombasa or Dar-Es-Salaam on pallets , the dimensions of which will be communicated to him directly by the representative of the beneficiaries . ( 29 ) The successful tenderer must deliver the product on pallets , the dimensions of which will be communicated to him direct by the representative of the beneficiaries . 25 . 8 . 81 Official Journal of the European Communities No L 241 /57 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II ~ ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung ' "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 115 22 World Food Programme Mozambique Mozambique 2382 / Leite desnatada em pÃ ³ / Maputo / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Programa mundial alimen ­ tar 50 World Food Programme Mozambique Mozambique 2382 / Leite desnatada em pÃ ³ / Beira / Dom da Comunidade econÃ ³mica euro ­ peia / AcÃ §Ã £o do Programa mundial alimentar 20 World Food Programme Mozambique Mozambique 2382 / Leite desnatada em pÃ ³ / Nacala / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Programa mundial alimen ­ tar 23 World Food Programme Mozambique Mozambique 2382 / Leite desnatada em pÃ ³ / Penma / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Programa mundial alimen ­ tar B 39 39 World Food Programme Ghana Ghana 2075 / Dried skimmed milk , enriched / Tema / Gift of the European Economic Com ­ munity / Action of the World Food Pro ­ gramme C 270 100 World Food Programme Jordan Jordan 2354X / Skimmed-milk powder , enriched / Aqaba / Gift of the European Economic Community / Action of the World Food Programme 170 World Food Programme Yemen , AR Yemen , AR 380X / Skimmed-milk powder , enriched / Hodeidah / Gift of the European Economic Community / Action of the World Food Programme D 257 92 World Food Programme Yemen , PDR Yemen , PDR 608 Exp / Skimmed-milk pow ­ der , enriched / Aden / Gift of the European Economic Community / Action of the World Food Programme No L 241 /58 Official Journal of the European Communities 25 . 8 . 81 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 90 World Food Programme Yemen , PDR Yemen , PDR 2453 / Skimmed-milk powder , enriched / Aden / Gift of the European Econ ­ omic Community / Action of the World Food Programme 75 World Food Programme Yemen , PDR Yemen , PDR 2166 / Skimmed-milk powder, enriched / Aden / Gift of the European Econ ­ omic Community / Action of the World Food Programme E 231 231 World Food Programme Yemen , PDR Yemen , PDR 1254 / Dried skimmed milk , enriched / Aden / Gift of the European Econ ­ omic Community / Action of the World Food Programme F 435 435 World Food Programme Jordan Jordan 2301 Exp / Dried skimmed milk , enriched / Aqaba / Gift of the European Economic Community / Action of the World Food Programme G 450 450 World Food Programme Uganda Uganda 1185V / Dried skimmed milk , enriched / Mombasa to Tororo / Gift of the European Economic Community / Action of the World Food Programme H 450 450 World Food Programme Uganda Uganda 1185V / Dried skimmed milk , enriched / Mombasa to Tororo / Gift of the European Economic Community / Action of the World Food Programme I 2 000 2 000 World Food Programme Pakistan Pakistan 2237X / Skimmed-milk powder , enriched / Karachi / Gift of the European Economic Community / Action of the World Food Programme K 339 285 World Food Programme Pakistan Pakistan 2237X / Skimmed-milk powder , enriched / Karachi / Gift of the European Economic Community / Action of the World Food Programme 54 World Food Programme Jordan Jordan 2108 Exp / Skimmed-milk powder , enriched / Aqaba / Gift of the European Economic Community / Action of the World Food Programme 25 . 8 . 81 Official Journal of the European Communities No L 24 1 /59 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking L 5 5 World Food Programme Guinea Guinea Conakry / Skimmed-milk powder , non-enriched / Conakry / Gift of the European Economic Community / Action of the World Food Programme M 2 500 2 500 World Food Programme Egypt Egypt 2046X / Dried skimmed milk , non ­ enriched / Alexandria / Gift of the European Economic Community / Action of the World Food Programme BO 250 50 Diakonisches Werk der evangelischen Kirche in Deutsch ­ land Djibouti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Diakonisches Werk der EKD / Pour distribution gratuite / Djibouti / 61320 50 Flores-Vrienden V.Z.W. Indonesia Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Flores-Vrienden / For free distribution in Indonesia / Flores-Vrienden / 62800 150 SOS Villagio del Fanciullo di Roma Philippines Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS Villagio / For free distribution in the Philippines / SVDF / Manila / 61001 BP 250 100 Caritas neer ­ landica / MIN Tanzania Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas Neerlandica / For free distribution in Tanzania / Caritas / Dar-es-Salaam / 6330 50 Diakonisches Werk der evangelischen Kirche in Deutsch ­ land Tanzania Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Diakonisches Werk der EKD / For free distribution in Tanzania / DKW Dar-es-Salaam / 6330 BP 100 Caritas italiana Sudan Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas italiana / For freee distribution in the Sudan / Caritas / Juba via Mombasa / 6605 No L 241 /60 Official Journal of the European Communities 25 . 8 . 81 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking BQ 250 100 Caritas italiana Sudan Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Caritas italiana / For free distribution in the Sudan / Port Sudan / 6606 150 SOS Villagio del Fanciullo di Roma Egypt Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS Villagio / For free distribution in Egypt / SVDF / Alexandria / 61002 BR 250 100 Caritas germanica HaÃ ¯ti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique / Action de Caritas germanica / Pour distribu ­ tion gratuite en HaÃ ¯ti / Caritas / Port-au-Prince / 6468 100 Protos v. z.w. HaÃ ¯ti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique Action de Protos / Pour distribution gratuite en HaÃ ¯ti / Protos / Port-au-Prince / 60500 BR 50 Deutsche Welt ­ hungerhilfe HaÃ ¯ti Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Deutsche Welthunger ­ hilfe / Pour distribution gratuite en HaÃ ¯ti / DWH Port-au-Prince / 62200